Exhibit 10.41

Transition Project Bonus Agreement

 

Purpose:    The purpose of the Transition Project Bonus (the “Bonus”) is to
motivate key leaders and contributors during a critical transition period for
Genworth Financial, Inc. (the “Company”). This Bonus is being awarded in
recognition of the significant role you will have during the Transition Bonus
Period.

TRANSITION PROJECT BONUS

Name:    Patrick Kelleher Transition Bonus Period:    The “Transition Bonus
Period” is 12 full months beginning November 3, 2008 and ending on November 3,
2009. Bonus Amount:    You will be eligible to receive a Bonus payment equal to
$500,000, less applicable deductions and withholdings. Bonus Payment Date:   
The Bonus will be paid in a one-time lump sum payment within 30 calendar days
after the end of the Transition Bonus Period. Payout Criteria:   

In order to receive a Bonus payment, you must remain actively employed with the
Company (or its affiliates or successors) for the duration of the Transition
Bonus Period. Only under the following circumstances will you remain eligible to
receive a Bonus payment if your employment with the Company (or its affiliates
or successors) ends prior to the expiration of the Transition Bonus Period:

 

•   If your job is eliminated due to layoff, or if you die or become permanently
disabled between now and the end of the Transition Bonus Period, you will remain
eligible to receive the full Bonus payment.

 

•   If your business unit is sold during the Transition Bonus Period, you will
remain eligible to receive the full Bonus payment.

 

•   If your employment is terminated by the Company for reasons other than for
Cause (as defined below) you will remain eligible to receive the full Bonus
payment.

Forfeiture:   

If you are placed on a performance improvement plan, or if you resign, or if you
are terminated for Cause, before the expiration of the Transition Bonus Period,
you will forfeit the full Bonus payment. For the purpose of this Agreement
“Cause” will mean termination of your employment as a result of:

 

(i)     your conviction, guilty plea, or plea of no contest to any crime
constituting a felony or any other offense involving fraud;

 

(ii)    your violation of any Company Policy or the Company Code of Ethics; or

 

(iii)  your breach of this Agreement.

Change of Control:    If you are a participant in the Genworth Financial, Inc.
Amended and Restated 2005 Change of Control Plan (the “CoC Plan”) at any time
during the Transition Bonus Period, then upon the occurrence of a Qualified
Termination (as defined in the CoC Plan) during the Transition Bonus Period,
this Agreement shall expire and you will no longer be eligible to receive a
Bonus payment hereunder.



--------------------------------------------------------------------------------

Confidentiality:    You must keep the terms of this Agreement and the existence
of the Bonus, including amounts, strictly confidential and not disclose them to
any person at any time, other than your spouse or legal and financial
advisor(s), unless compelled by law to do so. Employment at Will:    This Bonus
is not intended to suggest a guarantee of employment for any fixed period of
time. You may terminate your employment or have your employment terminated by
the Company at any time. Resolve:    Any disagreement between you and the
Company concerning anything covered by this Agreement or concerning the Bonus
will be settled by final and binding arbitration pursuant to the Company’s
Resolve program. The Conditions of Employment document previously executed by
you and the Resolve Guidelines are incorporated herein by reference as if set
forth in full in this Agreement. Governing Law:    This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Virginia.

I have read and understand the terms and conditions outlined above:

 

Patrick B. Kelleher

  

/s/ Patrick B. Kelleher

 

November 8, 2008

   Signature   Date Genworth Financial, Inc.     

By: Michael S. Laming

  

/s/ Michael S. Laming

 

November 11, 2008

   Signature   Date